PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
lUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/607,024
Filing Date: 26 May 2017
Appellant(s): Kullwitz et al.



__________________
Zachary S. Pratt, Reg. No. 70,368
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/3/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/25/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23 and 26-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the series of steps instructing how to receive signals to determine an operating state of a dishwasher according to a logic matrix. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, and the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations only store and retrieve information in memory, and these are well-Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

(2) Response to Argument
Appellant's arguments filed 12/3/2020 have been fully considered but they are not persuasive:
Regarding claim 23, Appellant argues that the claims are not directed to an abstract idea, but even if the claims could be considered to be directed to an abstract idea, the claims are nonetheless directed to statutory subject matter because the claims are directed to a practical application of the abstract idea.
However, the claim recites an abstract idea (prong one of step 2A). The series of steps of measuring an electrical current, sending a first signal representative of current information, receiving the first signal, comparing the current information to a reference value, receiving a second signal representative of a second parameter, determining an operating state of the dishwasher based on the comparison and the second signal according to a logic matrix, and logging the operating state of the dishwasher are mathematical concepts, and the recitation of generic computer components (i.e. a processor and its memory module) in the claim does not preclude the claim from reciting an abstract idea. The additional limitations only store and retrieve information in memory, and these are well-understood, routine, conventional computer functions.

Additionally, the claim does not recite additional elements that amount to significantly more than the judicial exception (step 2B). An example of a limitation that would be indicative of an inventive concept (aka “significantly more”) is one effecting a transformation to a different state, but no such limitation is claimed in the instant application. Conversely, the claim includes limitations which use a computer as a tool to perform an abstract idea and the data gathering steps which collect the necessary inputs for the mathematical concepts are insignificant extra-solution activity. Therefore, the claim is not eligible subject matter under 35 U.S.C. § 101.
Finally, Examiner notes that the claim does not add more than insignificant extra-solution activity to the judicial exception. The limitations of the claim can easily be mapped to the court’s example categories in MPEP § 2106.05(g), Insignificant Extra-Solution Activity:
	Mere Data Gathering:
“measuring, by a current sensor connected to each of a power supply line of the dishwasher and a processor, an electrical current consumed by the dishwasher; sending, by the current sensor and to the processor, a first signal representative of current information indicative of the electrical 
“receiving, at the processor, a second signal representative of a second parameter of the dishwasher, the second parameter being different from the current information”
	Selecting a particular data source or type of data to be manipulated:
“comparing, at the processor, the electrical current consumed by the dishwasher to a current reference value, the current reference value being indicative of an average current value for the dishwasher when an average volume of water is consumed by the dishwasher during an operating step of the dishwasher”
“determining, by the processor, an operating state of the dishwasher during the operating step based on both the comparison of the received current information to the current reference value and the received second signal according to a logic matrix stored in a memory module of the processor”
	Insignificant application:
“logging, by the processor, the operating state of the dishwasher for user analysis”
Regarding claims 26-37, Appellant further argues that if claim 23 is allowed, claims 26-37 must also be allowable since they are dependent claims. However, claim 23 is rejected under 35 U.S.C. § 101. See above.


Respectfully submitted,
/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        
Conferees:
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711             

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.e